Citation Nr: 0510663	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-33 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associated Counsel




INTRODUCTION

The veteran had active service from July 1977 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of her disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board notes the private reports of December 2000 and 
December 2003, wherein a license social worker opined that 
the veteran was unable to work due to her PTSD 
symptomatology, as well as the fact that the veteran has been 
unemployed since the mid-1990s.  Where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  Thus, the opinion of the examiner at 
the July 2003 examination notwithstanding, this matter is 
referred to the RO for appropriate development and action.


FINDINGS OF FACT

1.  The veteran's PTSD manifests with some mild symptoms, 
such as a diminished desire to function socially, anger, 
diminished sexual interest, and frequent crying.  Global 
Assessment of Functioning (GAF) due to PTSD is 65.

2.  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), due to PTSD has 
not been more nearly approximated.


CONCLUSION OF LAW

The requirements for an initial rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed her claim in 1997.  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the veteran's claim remained under 
continued development, the benefit sought by the veteran was 
allowed on appeal by the Board, and the sole remaining issue 
before the Board is the evaluation of the veteran's 
disability.  Third, the September 2003 statement of the case 
(SOC) provided the veteran a VCAA notice and apprised her of 
the applicable regulation on the evaluation of her 
disability.  Fourth, the veteran was provided with a VCAA 
notice letter during the appeal of her evaluation.

In a letter dated in December 2003 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act 
and informed her of the legal standard for supporting a claim 
for a higher evaluation.  As to who would obtain what part of 
the evidence needed, the letter informed the veteran that the 
RO would obtain any VA and other federal records which she 
identified as related to her claim, and that at her option, 
the RO would obtain any non-federal private treatment records 
he identified as related to her claim, provided she 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on her behalf.  The 
letter also specifically informed the veteran to send any 
additional evidence she had as soon as possible, which the 
Board construes as reasonably informing him to submit any 
evidence in her possession.  In response to the letter, the 
veteran submitted a report from a private mental health 
counselor.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003); 38 C.F.R. § 3.159(b)(1) (2004); 
VAOPGCPREC 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also finds that 
any procedural deficiency as concerns the timing of the VCAA 
notice is harmless and has not prejudiced the veteran in the 
pursuit of his claim.
One of the tests for whether an applicant was prejudiced by 
the timing of a VCAA notice is how the applicant responded to 
a notice.  In the veteran's case, the Board has clear 
evidence as to how she would respond to a proper notice, 
albeit after the initial adjudication.  See Valiao v. 
Principi, 17 Vet. App. 229, 231-32 (2003); Huston v. 
Principi, 17 Vet. App. 195, 203 (2003) ("it is not for the 
Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Specifically, she responded by submitting additional evidence 
that she either had in her possession or obtained from her 
provider.  Thus, her response demonstrates that the notice 
was clear, she understood, and that she responded in an 
informed manner.

  Accordingly, in light of VCAA notice having been provided, 
and the fact that the veteran has demonstrated by her 
actions, including those after receipt of VCAA notice, that 
there is no missing evidence to be obtained, the Board finds 
the veteran was not prejudiced in the pursuit of her claim.  
Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to her claim 
and arranged for appropriate examinations. Neither the 
veteran nor her representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist the veteran with the development of her claim.  
38 C.F.R. § 3.159(c).

Overview

The veteran submitted her claim for PTSD due to sexual 
assault in August 1997.  A January 1998 rating decision 
denied the claim.  In a decision dated in April 2002, the 
Board allowed the claim.  An April 2002 rating decision 
effected the grant of service connection with a 10 percent 
evaluation, effective August 7, 1997.  A May 2002 rating 
decision assigned a temporary 100 percent evaluation for the 
period January 23, 2002, to April 1, 2002, due to 
hospitalization over 21 days.  The May 2002 rating decision 
also confirmed and continued the 10 percent evaluation for 
the period beginning after April 1, 2002.

An October 1997 VA Admission Assessment reflects that the 
veteran was admitted for five days in August 1997.  Her 
discharge diagnoses were, PTSD, major depressive disorder 
(recurrent), and borderline personality disorder.  She 
reported that she sought admission in October 1997 because 
she felt depressed and anxious, had suicide thoughts, and 
that she could not guarantee her safety as an outpatient.  
The veteran reported increased depression and anxiety of five 
months duration, low appetite, increased sleep, and low 
energy and motivation.  The veteran also reported multiple 
personalities and of hearing "voices of my others."  She 
denied visual hallucinations and other psychotic features, 
recent alcohol or drug use since her last discharge, and she 
denied ever using cocaine or intravenous drug use.  The 
assessment reflected a past psychiatric history of depressive 
symptoms along with borderline personality disorder.  Mental 
status examination revealed the veteran to have a depressed 
mood and restricted affect.  Her thoughts were logical and 
goal oriented, with no loosening of associations or other 
formal thought disorders.  She denied suicide ideation and 
related that she had always denied homicidal ideation.  There 
was no delusional content to her thoughts, but she endorsed 
ongoing perceptual disturbances.  She was alert and oriented 
times three, memory and concentration were good, and insight 
and judgment were fair.  The Axis I diagnoses were: major 
depressive disorder, recurrent, moderate; cannabis abuse, in 
early full remission; PTSD, by history; rule out 
disassociative identity disorder; and, rule out facetious 
disorder with predominantly psychological signs and symptoms.  
Axis II diagnoses was borderline personality disorder.  GAF 
was assessed as 40, with a highest past GAF of 50.

The October 1997 VA examination report reflects that it was 
conducted almost two weeks after the admission assessment.  
The veteran referred to her other personalities and related 
that, while she did not use marijuana or drink, two of her 
other personalities did so and it did not bother them.  She 
reported that she was divorced, her two sons resided with 
their father and stepmother, and that she had visitation, and 
she was unemployed.  She reported that she did not like 
dealing with people, and that she would prefer to live in a 
little shack in the woods with just her children, and that 
she was unable to shop in shopping malls.  She handled her 
activities of daily living and appointments, to include 
medical appointments, by delaying them until she felt well 
enough to take care of them.  She related the multiple sexual 
assaults she experienced while in active service.  The 
veteran reported that she grew up in an abusive family, but 
she denied any psychiatric symptoms or treatment prior to her 
active service.  Mental status examination revealed the 
veteran as alert and oriented and her speech was moderately 
circumstantial.  She presented as vigilant and highly anxious 
with restricted affect, and she complained of terminal 
insomnia.  There was no loosening of associations, and she 
denied hallucinations of externally perceived stimuli, though 
she did hear the voices of her others.  The veteran reported 
loss of interest due to difficulty concentrating.  She 
endorsed crying spells, loss of libido, and suicide ideation, 
but reported that she was able to adhere to the contract she 
made with her inpatient treatment team.  The veteran denied 
homicidal or aggressive ideation.  The examiner rendered Axis 
I diagnoses of: PTSD; disassociative identity disorder; major 
depression, recurrent; marijuana abuse; and, alcohol abuse.  
Axis II diagnosis was rule out borderline personality 
disorder.  Current GAF was assessed as 55.  The examiner 
observed that the majority of the veteran's social and 
occupational impairment was due to factors other than alcohol 
abuse, to include major depression, possible PTSD, 
disassociative identity disorder, and possible personality 
disorder.

A December 1997 VA admission assessment reflects that the 
veteran presented with a report that she did not feel like 
living anymore.  She related that her mood was pretty good 
after her October 1997 admission, but had plummeted as 
Christmastime approached.  She also reported the impact of 
the break-up of a five-year significant other relationship 
with a female roommate.  The veteran reported a history of 
panic attacks in public places, usually in the grocery store, 
recurrent intrusive nightmares about her past rapes, and that 
she had difficulty trusting people.  The veteran denied any 
current psychotic symptoms, to include visual or auditory 
hallucinations.  Mental status examination revealed a 
distressed female with speech of reduced porosity but normal 
rate and rhythm.  There was mild to moderate psychomotor 
retardation, and she was depressed.  Her affect was dysporic, 
blunted, and stable.  There was no loosening of associations 
nor flight of ideas, and she showed no psychotic thought 
content.  The examiner rendered Axis I diagnoses of: PTSD; 
major depressive disorder, recurrent, moderate; cannabis 
abuse in early, full admission; disassociative disorder, not 
otherwise specified; and, panic disorder.  Axis II diagnosis 
was borderline personality disorder.  Current GAF was 
assessed as 40, with 50 as in the past year.

A February 1998 VA admission assessment reflects that the 
veteran presented for a seven-day maintenance program.  
Mental status examination revealed the veteran to deny 
auditory or visual hallucinations, and her thoughts were 
logical and goal directed.  Speech was grossly normal, with 
no evidence of pressure or significant dysfluency.  She 
reported a depressed mood with some fleeting ideations, but 
she had not acted on any of them.  She denied any homicidal 
ideation, and her insight was impaired and her judgment 
somewhat impaired.  The Axis I diagnosis was major 
depression, recurrent, with psychotic features; cannabis 
abuse; PTSD; and, borderline personality disorder.  GAF was 
assessed as 50.

At the March 1998 RO hearing, the veteran related that she 
experienced family physical and sexual abuse prior to her 
entry into active service.

A September 1998 VA Discharge Summary reflects that the 
veteran was admitted from late July 1998 to the first of 
September, with complaints of suicide ideations and urges to 
cut herself.  Her affect was mildly blunted and her mood 
depressed and anxious.  Her speech was well organized, 
relevant, coherent, and negative for delusional content.  She 
denied suicidal or homicidal ideations, intent, or plans, but 
she had a passive death wish, and she contracted for safety.  
Concentration was good, memory intact, and judgment and 
insight adequate.  She denied psychotic symptomatology but 
reported paranoia.  She reported adequate appetite but 
difficulty falling asleep.  Her behavior on the ward was 
consistent with the above description.  At discharge she was 
advised to avoid alcohol and drugs.  Axis I diagnosis was 
major depression, recurrent; PTSD; and, borderline 
personality features.  Her then recent stressors included 
financial problems and the illness and hospitalization of her 
oldest son.  GAF was assessed as 50.

In a statement received in November 1999, the veteran related 
that she did not receive treatment for a sexual trauma she 
experienced post-active service in 1982.

A VA psychiatric treatment note reflects that the veteran was 
admitted for approximately two weeks from late November 2000 
to mid-December 2000, because the veteran reported that she 
felt like her medications were no longer working, and that 
she thought she had become immune to them.  Her main stressor 
was reported as the holiday time.  Her mental status at 
discharge was alert and oriented times three, no suicidality, 
homocidality, or evidence of lethality or psychosis.  Axis I 
diagnoses were major depression, recurrent, with suicide 
ideations; cannabis abuse; and benzodiazepine abuse.  GAF was 
assessed as 40.

A December 2000 report from V.V., a licensed clinical social 
worker employed at a center against domestic and sexual 
violence, reflects she provided twice-weekly therapy to the 
veteran, beginning in December 1999.  V.V. advised that her 
entity was not a mental health facility and then related that 
the veteran's past history of sexual and physical violence 
had severely impacted her mental health, and that the veteran 
met all of the criteria for PTSD.  She related that the 
veteran's PTSD symptoms were extremely disruptive in her 
life, and that she utilized all of her energy just to 
function on a daily basis, and that she did not have the 
ability to organize her thoughts on a consistent basis.

A February 2001 VA entry reflects that the veteran was 
admitted from late January 2001 to late February 2001.  She 
presented with superficial scratches on her forearm due to 
her own reported significant depression, anxiousness, and 
some paranoia.  The admitting diagnosis was depression and 
PTSD.  At admission, the veteran denied any suicide ideation 
and she was cooperative.  She reported some thoughts of 
agitation and difficulty sleeping.  The discharge Axis I 
diagnoses were depression and PTSD.  Axis II diagnoses were 
cannabis abuse and benzodiazepine dependence.

In January 2002, the veteran underwent a surgical procedure 
for an anal fistula with perirectal abscess.  In March 2002, 
she was admitted for psychiatric treatment.  She reported 
suicidal ideations and complained that her medications were 
not working.  After her treatment regimen, she denied suicide 
or homicide thoughts and reported that she could manage as an 
outpatient.  Mental status examination at discharge revealed 
her to be alert and oriented times three, with no 
suicidality, no homocidality, or evidence of lethality or 
psychosis.  Diagnoses at discharge were, disassociative 
disorder and mood disorder, not otherwise specified.  Axis II 
was borderline personality traits.  GAF was assessed as 40.

The July 2003 VA examination report reflects that the 
examiner noted the RO's request to determined of the extent 
of the veteran's disability attributable to the veteran's 
PTSD and depression, if the depression was deemed as due to 
the PTSD.  The examiner noted a review of the entire claims 
file as reflected in the comments.  The examiner noted the 
veteran's psychotropic medications and observed that she had 
continued to exhibit psychiatric symptoms on a continuous 
basis sine her 1997 examination.  The examiner observed that, 
in October 2002, the veteran was evaluated for coping skills 
and was diagnosed with PTSD, chronic, per medical records; 
major depression, recurrent; polysubstance abuse, in full and 
sustained remission; and, borderline personality disorder, 
per medical record.  When asked to describe her current 
symptoms, the veteran said difficulty sleeping.  She reported 
about three and one-half hours of disturbed sleep each night, 
and that she awoke three to four times a night.  The veteran 
did not describe waking up due to nightmares or severe 
anxiety but only noted that she did not sleep well, and that 
she felt sluggish throughout the day.  She also reported 
irritability which she directed towards her sons.  She also 
reported mood swings but was only able to state that she felt 
extremely depressed but never felt very "up."  She related 
that having to go to VA triggered symptoms, especially when 
she saw someone in uniform.  She related that she wore dark 
glasses in the waiting area to hide her identity should one 
of her assailants be on VA grounds.  She reported a long 
history of failed relationships, she had no friends, felt 
isolated, and reported diminished social skills and lack of 
participation in previously pleasurable activities.  She 
reported suicidal thoughts on an almost daily basis, and that 
her daily living is not quality living, as she spends most of 
the day in front of her television, smoking cigarettes, or 
pacing.  She reported seeing her counselor every two weeks to 
every month, and that her last attempted suicide was in 
January 2002.  Mental status examination revealed the 
veteran's thoughts to be logical and coherent, and she denied 
any visual hallucinations.  As for auditory hallucinations, 
she related that she sometimes hears her own voice.  When 
asked to elaborate, she responded that she no longer was 
certain whether hearing her voice was part of her 
disassociative disorder with different personalities or just 
her imagination.  The veteran was fully oriented to person, 
place, and time, and she described some memory problems.  
There was no evidence of obsessive or ritualistic behavior.  
Her speech was slightly slowed and somewhat guarded, and she 
reported panic attacks once every two months.  She rated her 
anxiety as 8/10 and her anxiety as 10/10.

The examiner observed that when asked to describe her PTSD 
symptoms, she reported difficulty trusting others and that 
she had a sense of shame.  She also related that she had 
fear, hypervigilance, and that she cried frequently.  The 
examiner noted those as the only symptoms related by the 
veteran as linked to her multiple in-service sexual assaults, 
which the examiner observed, alone, did not meet the criteria 
for PTSD.  When asked at the end of the interview if she 
wanted to share any other information, the veteran related 
that she had prepared notes on questions she thought she 
might be asked during the interview.  After reviewing her 
notes, the veteran related that she was startled easily by 
the phone or a buzzer in her apartment, and that she avoided 
people and places that reminded her of the events associated 
with the assaults.  She also related that she had sudden 
upsetting images of the assaults which led her to feeling 
shaky and having heart palpitations, and that she had 
flashbacks four times a month.  She reported that seeing 
uniforms on television or other places triggered memories of 
sexual assaults in the military.  The examiner noted that 
only after reviewing her notes did the veteran report 
sufficient symptoms to meet the diagnostic criteria for PTSD.  
The examiner observed that the veteran scored 53 on the 
Boston Depression Inventory, which was indicative of severe 
depression.

The examiner rendered Axis I diagnoses of: recurrent 
depression; PTSD, chronic, mild; and, cannabis abuse.  Axis 
II was personality disorder not otherwise specified with 
borderline features.  The veteran's overall GAF was assessed 
as 45, and her GAF due solely to PTSD was assessed as 65.  
The examiner observed that the PTSD symptoms reported by the 
veteran were of mild intensity.  The examiner deemed it 
noteworthy that the symptoms primarily complained of by the 
veteran were more consistent with depression than PTSD, until 
she referred to her notes.  The examiner observed that the 
veteran consistently reported symptoms consistent with 
recurrent depression.  In light of the veteran's report of 
having experienced depression during her teenage years, and 
the lack of assessment or treatment for depression during her 
active service, the examiner opined that the veteran's 
depression is not related to her military-related PTSD.  Her 
history of childhood sexual abuse, history of dysfunctional 
relationships, substance abuse, and chronic medical problems, 
likely play a critical role in her depression and overall 
impaired functioning.

A December 2003 report submitted by V.V. is identical to the 
one submitted in December 2000.

In a December 2003 submission, the veteran's representative 
asserts that the evidence is sufficient to support the next 
higher evaluation of 30 percent, as reflected by the list of 
symptoms exhibited by the veteran.  In the March 2005 
appellate brief submitted by the veteran's representative, 
the representative first asserts that GAFs are subjective and 
dynamic, and that one alone should not be lifted out to 
determine the extent of the veteran's disability.  The 
representative also asserts that Article I diagnoses are, as 
a matter of law, inextricably intertwined as to 
symptomatology, and that the RO's determination was arbitrary 
and capricious.  Parenthetically, the Board notes that the 
brief erroneously dates the last VA examination as September 
2003, rather than July 2003.  The last supplemental SOC is 
dated in September 2003.

Applicable law and regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the appellant's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126.

A mental disorder which manifests with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, the 
symptoms are controlled by continuous medication, allows an 
evaluation of 10 percent.  38 C.F.R. § 4.130, DC 9411.

A mental disorder which manifests occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), allows an evaluation of 30 
percent.  Id.

Analysis

As concerns the assertions of the veteran's representative, 
the Board notes that, in the abstract, the representative is 
correct insofar as the observation that a GAF is dynamic.  
The Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) reflects that a GAF is an assessment 
of psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  DSM-IV, p. 
46.  The Board disagrees with and rejects, however, the 
representative's assertion that the symptomatology of Axis I 
diagnoses are inextricably intertwined as a matter of law in 
all instances, as the representative misread the cited 
precedent.  Symptomatology is deemed inextricably intertwine 
when the medical evidence does not distinguish or delineate 
the symptomatology attributable to each diagnosed mental 
disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

The Board finds that the medical evidence of record shows the 
veteran's PTSD to more nearly approximate a 10 percent 
evaluation.  38 C.F.R. §§ 4.3, 4.7.  The July 2003 
examination report reflects that the examiner reviewed the 
claims file, which reflects the veteran's recurrent 
psychiatric inpatient admissions, and opined that the 
veteran's PTSD symptomatology was of mild intensity, as 
reflected in the assessed GAF of 65.  This assessment was 
based on the examiner's observation that, prior to the 
veteran's review of prepared notes, difficulty trusting 
others, a sense of shame, fear, hypervigilance, and frequent 
crying were the primary symptoms she cited as due to her 
PTSD.  The medical evidence also shows that the veteran has 
been on continuous medication to support her symptoms.

The Board finds that the evidence of record does not show the 
veteran's PTSD to more nearly approximate a higher evaluation 
of 30 percent.  Id.  The Board notes that the evidence of 
record reflects recurrent hospitalizations for psychiatric 
treatment and that all of the veteran's assessed GAFs, except 
the most recent one, apparently were on an overall basis, 
with the lowest being 40.  The evidence also shows the 
veteran to have otherwise manifested many, if not most, of 
the rating criteria for a 30 percent evaluation.  
Unfortunately for the veteran, however, the manifested 
symptomatology is not deem to be due to her PTSD.  The 
examination request specifically asked the examiner to 
assessed what part of the veteran's disability was due to her 
PTSD and her depression.  The examiner opined that the 
evidence led to an assessment that the vast majority of the 
veteran's symptoms was due to recurrent depression, and that 
her depression was not secondary to her military-related PTSD 
but her pre-service depression due to family physical and 
sexual abuse.  The Board finds the examiner's opinion to be 
supported by the findings on the report as well as the 
evidence of record.  38 C.F.R. § 4.125(a).  Thus, the 
veteran's PTSD symptomatology does not more nearly 
approximate the higher, 30 percent evaluation.  Further, in 
light of the examiner's comprehensive review and assessment 
of the claims folder, the Board finds that the veteran's PTSD 
has more nearly approximated a 10 percent evaluation for the 
entire appeal period.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
PTSD is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


